PER CURIAM.
Appellant having failed to demonstrate reversible error, we affirm the conviction.
The record discloses that at the sentencing hearing the trial court orally sentenced appellant to five years in prison on Count I, fifteen years in prison on Count II, and five years in prison on Count III, all terms to be consecutive. The written order of June 22, 1979 reflects that appellant was sentenced to five years in prison on Count I and fifteen years in prison on both Counts II and III, all terms to be consecutive. We therefore remand this cause for the entry of an order clarifying the sentence to be served by appellant.
AFFIRMED EXCEPT REMANDED FOR RESENTENCING.
MOORE, BERANEK and HERSEY, JJ., concur.